            Case 2:20-cv-01321-RAJ-BAT Document 24 Filed 02/18/21 Page 1 of 2




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     NORTH CASCADES CONSERVATION
 7
     COUNCIL, KATHY JOHNSON,
                                                           CASE NO. 2:20-cv-01321-RAJ-BAT
 8                              Plaintiffs,
                                                           STIPULATED MODIFIED
 9           v.                                            BRIEFING SCHEDULE

10   UNITED STATES FOREST SERVICE, et
     al.,
11
                                Defendants.
12
            Based on the Stipulation of the parties (including the putative intervenors) (Dkt. 23), and
13
     for good cause shown, the Court enters the following modified briefing schedule:
14
            1.      Defendants agree that they will not file a cross-motion in response to plaintiffs’
15
     motion for summary judgment (Dkt. 21). Instead, the parties agree that if plaintiffs’ motion for
16
     summary judgment is denied, the Court may enter judgment for defendants pursuant to Rule
17
     56(f)(1) without a cross-motion and without affording plaintiffs any additional notice or
18
     opportunity to respond as provided in the Rule.
19
            2.      The briefing schedule entered by the Court on December 15, 2020, shall be
20
     modified as follows:
21
            a.      Defendants shall file their opposition to the dispositive motion of plaintiffs by no
22
     later than Monday, March 15, 2021, supported by a memorandum of law that shall not exceed
23
     24 pages in length.

     STIPULATED MODIFIED BRIEFING
     SCHEDULE - 1
            Case 2:20-cv-01321-RAJ-BAT Document 24 Filed 02/18/21 Page 2 of 2




 1          b.      Plaintiffs may, if they choose, file a reply memorandum by no later than Monday,

 2   April 8, 2021. The optional reply memorandum shall not exceed 12 pages in length.

 3          c.      Plaintiffs’ motion for summary judgment (Dkt. 21) shall be re-noted for

 4   Monday, April 8, 2021.

 5          3.      The parties may seek an adjustment in the page limitations as necessary pursuant

 6   to LCR 7(f) of the Local Rules of this District.

 7          DATED this 18th day of February, 2021.

 8

 9                                                       A
                                                         BRIAN A. TSUCHIDA
10                                                       Chief United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     STIPULATED MODIFIED BRIEFING
     SCHEDULE - 2
